DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s RCE, Remarks, Arguments and Amendments filed 06/10/2022.
Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Allowable Subject Matter
 4. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented below:
Prosecution history of the instant application; 
An updated search on prior art conducted in domains (PE2E, EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-3, 5-10, 12-17 and 19-20 (renumbered to 1-17) are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance:
The application is mainly dedicated to automating bulk data conversion processes. The application mainly recites subject matters specifically includes features of generating and executing a relational database conversion template based on the received source data to further generate a peer review data package which comprises a shadow table displaying a system version of sourced versus converted data and a summary of discrepancies between source data and converted data, generating a peer review data package result comprising field-by-field certification capacity allowing downstream users to review, certify, or fail each field and returning the peer review data package result as a workbook to the shared datastore.
Though data conversion is a very well established art and popularly practiced as conventional data extraction, transformation and loading for converting source data and loading into destination datastore, such as data warehouse or data marts. However, the said features are distinct from conventional data conversion processes.
In the Examiner's Final Office Actions of 03/14/2022, the rejections were made under U.S.C. $103 as being unpatentable mainly over
Marrelli et al.: "PROCESSING DATA IN DATA MIGRATION", (U.S. Application Publication US 20150134589 A1, filed November 8, 2013 and published October 4, 2012, hereafter "Marrelli”), in view of
Padmanabhan et al.: "AUTOMATED DATA WAREHOUSE MIGRATION", (U.S. Application Publication US 20120265726 A1, filed April 18, 2011and published October 18, 2012, hereafter "Padmanabhan”).
 
In responding to the above rejections, in the Applicant’s RCE, Remarks, Arguments and Amendments filed 06/10/2022, the Applicant further amended the independent claims and the Applicant argued that 
“Marrelli, Padmanabhan, and Shcejter, singularly or in combination with the other cited references, do not teach or suggest the above-presented features of independent claims 1, 8 and 15. Marrelli teaches generally a computer-implemented method for processing information related to an extract-transform-load (ETL) data migration. (See Marrelli Abstract).
Padmanabhan teaches allowing analysis, migration, and validation of data from a source environment (such as an RDBMS system) to a target environment (such as a data warehouse (DW) appliance). (See Padmanabhan Abstract). 
Shcejter teaches generally of rewriting scripts by a server system to direct requests generated from the scripts to pass through the server system. (See Shcejter Abstract).” and the Applicant further specifically argued that  
“Applicant asserts that Marrelli, Padmanabhan, and Shcejter, singularly or in combination do not teach or suggest the following recitation of the independent claims:
generating a peer review data package result comprising field-by-field certification capacity allowing one or more downstream users to review, certify, or fail each field and return the peer review data package result as a workbook to the shared datastore”.

In light of further review of the rejections and the claims, in view of the prosecution histories of the instant application, and the results of update searches on the recited subject matters, the Examiner was persuaded that the Applicant’s arguments made in the Remarks is of merits and the Examiner is further specifically persuaded that the above described features related to automation of bulk data conversion as recited in the amended independent claims, and the recited subject matters as high-lighted below as a whole is distinctive from prior art.
“providing a computing system comprising a computer processing device and a non-transitory computer readable medium, 
where the non-transitory computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations:
receiving a request from a user via a user device to initiate a conversion project;
generating and store a conversion project data file for the conversion project on a shared datastore, 
wherein the shared datastore comprises a datastore accessible via remote access over a network;
receiving source data for conversion;
generating a relational database conversion template based on the received source data;
executing the relational database conversion template to generate a peer review data package, 
wherein the peer review data package further comprises a shadow table, 
wherein the shadow table displays a system version of sourced versus converted data and a summary of discrepancies between source data and converted data;
generating a peer review data package result comprising field-by-field certification capacity allowing one or more downstream users to review, certify, or fail each field and return the peer review data package result as a workbook to the shared datastore;
uploading the peer review data package to the shared datastore;
granting access to the peer review data package to one or more peer users;
revising the relational database conversion template based on input received from the one or more peer users;
executing a revised relational database conversion template to generate a converted data package; and
uploading the converted data package for access by one or more downstream users.” 

With respect to the instant application, an update search on prior art in domains (PE2E, EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in the independent claims 1, 8 and 15. 

Claims (2-3 and 5-7), (9-10 and 12-14) and (16-17 and 19-20) are directly or indirectly dependent upon the independent 1, 8 and 15, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-3, 5-10, 12-17 and 19-20 (renumbered to 1-17) are allowed.  
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 30, 2022